date internal_revenue_service cor-119136-00 number info release date uil the honorable united_states senate washington d c dear senator i am responding to your letter to commissioner rossotti dated date on behalf of your constituent is a retired agent of the state farm insurance_companies state farm asked whether the internal_revenue_service irs is correctly interpreting 108_tc_130 enclosed in jackson the tax_court held that termination_payments to retired state farm agents are not subject_to tax under the self-employment contributions act seca he believes that the irs is applying the holding of that case incorrectly by denying retired state farm agents capital_gains_tax treatment on their termination_payments as background information on this issue taxpayers won several cases dealing with the application of seca_tax to certain payments to retired insurance agents 38_f3d_1094 9th cir rev’g t c memo gump v u s ustc cch big_number red cir rev’g ustc cch big_number fed cl and the jackson case effective for payments after date congress amended sec_1402 of the internal_revenue_code the code to provide an exclusion from seca_tax for payments similar to those in the cases code sec_1402 the irs follows jackson and applies its holding to payments made before the effective date of sec_1402 because that section codified the holding in jackson this policy is expressed in an action on decision a published statement of irs policy cc- jackson was a reviewed opinion meaning that all the judges of the tax_court agreed to the holding the holding is stated in the final paragraph of the opinion 108_tc_140 w e hold that the termination_payments petitioner received in and are not subject_to self-employment_tax because we conclude that the termination_payments were not derived from the carrying on of petitioner’s insurance_business we need not decide the precise nature of the payments or specifically characterize them as a particular type of income in other words we need not decide in this case whether the termination_payments are consideration for an agreement not to compete or the purchase of petitioner’s agency including its assets and goodwill the holding is expressed in the underlined sentence stating that termination_payments are not subject_to seca_tax sec_1402 which enacted the holding in jackson also operates only to exclude termination_payments from seca_tax i hope this information is helpful to your constituent if you have any questions please call me or elizabeth edwards of this office at sincerely yours jerry e holmes branch chief employment_tax office of division counsel assistant chief_counsel tax exempt and government entities enclosure 1judge parr wrote a concurring opinion stating she concludes termination_payments are in the nature of a buyout 108_tc_141 a concurrence is the opinion of only one judge it does not represent the opinion of the tax_court
